Citation Nr: 1135765	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  08-16 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for an acquired psychiatric disorder including depression, to include as secondary to hepatitis C.

3.  Entitlement to service connection for porphyria cutanea tarda, to include as secondary to hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to April 1973.

This matter comes to the  of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by which the RO denied entitlement to the benefits sought herein.

In connection with this appeal, it is noted that the Veteran requested and was scheduled for a personal hearing before a Veterans Law Judge at the RO in May 2011.  Although the Veteran was notified of the time and date of the hearing by mail sent to his last known address, he failed to appear for that hearing and neither furnished an explanation for his failure to report nor requested a postponement or another hearing.  Pursuant to 38 C.F.R. § 20.704(d) (2010), when an appellant fails to report for a scheduled hearing and has not requested a postponement, the case will be processed as though the request for a hearing was withdrawn.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Initially, it appears that the Veteran applied for Social Security Administration (SSA) disability benefits based on the same disabilities on appeal herein.  In an April 2005 statement, the Veteran reported that he had been found disabled by the SSA.  Thus, any SSA records are relevant, and must be obtained.  As such, VA's duty to assist mandates that medical records related to the Veteran's SSA disability benefits be associated with the claims file.  38 U.S.C.A. § 5103A (west 2002); 38 C.F.R. § 3.159(c) (2010); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed.Cir.2010) (noting that "[r]elevant records for the purpose of § 5103A are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim.").

In general, for service connection to be granted for hepatitis C, the evidence must show that a veteran's hepatitis C infection, risk factor(s), or symptoms were incurred in or aggravated by service.  The evidence must further show by competent medical evidence that there is a relationship between the claimed in- service injury and the veteran's hepatitis C.

Medically recognized risk factors for hepatitis C include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  See VBA Training Letter 211A (01-02) (April 17, 2001).

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" was the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.

It was concluded in FL 04-13 that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  It also noted that transmission of hepatitis C virus with air gun injections was "biologically plausible", notwithstanding the lack of any scientific evidence so documenting.  It noted that it was "essential" that the report upon which the determination of service connection is made includes a full discussion of all modes of transmission, and a rationale as to why the examiner believes the air gun was the source of the hepatitis C.

A jet injection is defined as an injection of a drug in solution through the intact skin by an extremely fine jet of the solution under high pressure.  See Dorland's Illustrated Medical Dictionary 668 (26th ed. 1981).

The Veteran submitted an August 2007 letter from ZEH, M.D. in which Dr. ZEH opined that the Veteran's hepatitis C was due to air injection shots in service.  The statement from Dr. ZEH does not indicate whether he had the opportunity to review the claims file.  As such, the Board asks that a VA medical examination be scheduled for an opinion on the likely etiology of the Veteran's hepatitis C.  In the event that hepatitis C is found to be, at least as likely as not, related to service, the examiner will be asked to determine whether the Veteran's depression (or other acquired psychiatric disorder) and/or skin disorder to include porphyria cutanea tarda are the result of the Veteran's hepatitis C.  The examination instructions are contained in the second paragraph below.

Finally, a VA psychiatric examination must be scheduled for a diagnosis of all extant acquired psychiatric disorders and for an opinion regarding the etiology of each.  The Board observes that there are two plausible bases for the Veteran's psychiatric claim.  He is asserting that his mental disorder or disorders are related to hepatitis C.  However, the record shows psychiatric problems in service, as such entitlement to service connection on a direct basis must be explored.  The psychiatric examination instructions are contained below.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Obtain from SSA the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  All records received must be associated with the claims folder.  

2.  Schedule a VA medical examination for an opinion regarding whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's hepatitis C is related to service, to include whether  Veteran's current hepatitis C disability was caused by risk factors associated with the Veteran's active service.  The examiner is also asked to determine whether the Veteran suffers from porphyria cutanea tarda or similar condition.  If so, the examiner should opine regarding whether it is at least as likely as not related to service.  In the event that hepatitis C is found to be related to service, the examiner should opine regarding whether any extant acquired psychiatric disorder and/or porphyria cutanea tarda or similar condition (if not directly linked to service) are due to the Veteran's hepatitis C.  The examiner should review all pertinent documents in the claims file in conjunction with the examination and to indicate in the examination report whether the requested review of the record took place.  A rationale for all opinions and conclusions should be provided.

3.  Schedule a VA psychiatric examination for a diagnosis of all acquired psychiatric disorders from which the Veteran suffers.  Regarding each such disorder identified, the examiner should opine regarding whether it is at least as likely as not (50 percent or greater likelihood) had its onset in service or is otherwise related to service.  The examiner should review all pertinent documents in the claims file in conjunction with the examination and to indicate in the examination report whether the requested review of the record took place.  A rationale for all opinions and conclusions should be provided.

4.  Review the record and ensure that all the above actions are completed.  When the RO/AMC is satisfied that the record is complete and the examinations are adequate, the claims should be readjudicated.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative with a supplemental statement of the case and allow the appropriate time for response.  Thereafter, the claim should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


